Exhibit 99.1 5300 Town and Country Blvd., Suite 500 Frisco, Texas 75034 Telephone: (972) 668-8834 Contact: Gary H. Guyton Director of Planning and Investor Relations Web Site: www.comstockresources.com NEWS RELEASE For Immediate Release COMSTOCK RESOURCES, INC. REPORTS THIRD QUARTER 2 FRISCO, TEXAS, November 4, 2013 – Comstock Resources, Inc. ("Comstock" or the "Company") (NYSE: CRK) today reported financial and operating results for the quarter and nine months ended September 30, 2013. Financial Results for the Three Months and Nine Months Ended September 30, 2013 Comstock reported a net loss of $24.0 million or 52¢ per share for the three months ended September 30, 2013 as compared to a loss from continuing operations of $44.2 million or 95¢ per share for the three months ended September 30, 2012.The third quarter of 2013 results include an unrealized loss from derivative financial instruments of $3.8 million ($2.5 million after tax or 5¢ per share), an impairment of unevaluated leases of $3.0 million ($1.9 million after tax or 4¢ per share), and a loss of $2.2 million ($1.4 million after tax or 3¢ per share) fromoil and gas property sales and settlements.Results for the three months ended September 30, 2012 included an unrealized loss from derivative financial instruments of $11.1 million ($7.2 million after tax or 16¢ per share), an impairment of unevaluated leases of $1.4 million ($0.9 million after tax or 2¢ per share), and a loss of $2.8 million ($1.8 million after tax or 4¢ per share) from the sale of oil and gas properties. Comstock's production in the third quarter of 2013 included 632,000 barrels of oil and 13.6 billion cubic feet of natural gas or 17.4 billion cubic feet of natural gas equivalent ("Bcfe").Oil production in the third quarter averaged 6,870 barrels of oil per day, whichincreased 14%from the 6,048 barrels per day produced in the second quarter of 2013, andwas 30% higher than oil production in the third quarter of 2012 of 5,295 barrels per day.Gas production in the quarter declined 32% from the same period in 2012 due to the lack of drilling activity in the Company's Haynesville shale natural gas properties. Comstock's average realized price for natural gas improved by 37% to $3.33 per Mcf for the third quarter of 2013 as compared to $2.43 per Mcf realized in the third quarter of 2012.The Company's average realized price for oil, after hedging losses, decreased by 7% to $99.20 per barrel for the third quarter of 2013 as compared to $106.10 per barrel for the third quarter of 2012.Oil and gas sales (including realized gains or losses from hedging) of $108.0 million for the third quarter increased by 8% as compared to 2012's third quarter sales from continuing operations of $100.4 million.Operating cash flow (before changes in working capital accounts) was $62.9 million in the third quarter of 2013, which represented a 5% increase as compared to operating cash flow from continuing operations of $59.7 million in the third quarter of 2012.EBITDAX, or earnings before interest, taxes, depreciation, depletion, amortization, exploration expense and other noncash expenses, of $81.8 million in the third quarter of 2013, increased 11% over EBITDAX from continuing operations of $73.7 million in the third quarter of 2012. Comstock reported net income of $78.5 million, or $1.63 per share, for the nine months ended September 30, 2013 as compared to a net loss of $21.9 million or 47¢ per share for the nine months ended September 30, 2012.$148.6 million, or $3.08 per share, is related to the Company's West Texas operations that were sold on May 14, 2013, which resulted in a gain of $230.6 million ($149.9 million after tax). The loss from continuing operations for the first nine months of 2013 was $70.1 million, or $1.45 per share, as compared to a loss from continuing operations of $26.1 million or 56¢ per share for the same period in 2012. The 2013 operating results include an unrealized loss from derivative financial instruments of $12.0 million ($7.8 million after tax or 17¢ pershare), a gain of $7.9 million ($5.1 million or 11¢ pershare) on the sale of marketable securities, impairments of oil and gas properties and unevaluated leases of $15.6 million ($10.1 million after tax, or 22¢ pershare) and a loss of $2.1 million ($1.4 million after tax or 3¢ per share) fromoil and gas property sales and settlements.Results for the nine months ended September 30, 2012 included an unrealized gain on derivatives of $13.5 million ($8.8 million after tax or 19¢ per share), a gain of $24.3 million ($15.8 million after tax or 34¢ per share) from the sale of oil and gas properties, a gain on sale of marketable securities of $26.6 million ($17.3 million after tax or 37¢ pershare), and impairments of oil and gas properties and unevaluated leases of $8.1 million ($5.3 million or 11¢ pershare). Oil production related to Comstock's continuing operations for the nine months ended September 30, 2013 increased 17% to 1,615,000 barrels as compared to 1,379,000 barrels for the same period in 2012.Gas production decreased 32% to 43.4 Bcf for the first nine months of 2013 as compared to 64.1 Bcf for the same period of 2012.Comstock's average realized price for natural gas increased 44% to $3.39 per Mcf for the first nine months of 2013 as compared to $2.35 per Mcf for the first nine months of 2012.The Company's average realized price for oil for the first nine months of 2013 of $104.49 per barrel, including hedging gains, was 1% below the average realized price of $105.37 per barrel for the first nine months of 2012.Oil and gas sales related to continuing operations increased by 7% to $316.1 million in the first nine months of 2013 as compared to the sales in the first nine months of 2012 of $295.9 million.Operating cash flow related to continuing operations (before changes in working capital accounts) of $185.2 million in the first nine months of 2013 increased 6% from operating cash flow of $174.7 million for 2012's first nine months.EBITDAX related to continuing operations increased 12% to $238.2 million for the first nine months of 2013 from $212.1 million for the first nine months of 2012. 2013 Drilling Results Comstock reported on the results to date of its 2013 drilling program related to its continuing operations which is focused on developing its Eagle Ford oil shale properties in South Texas.During the first nine months of 2013, Comstock spent $234.1 million on its continuing development and exploration activities and $14.5 million on acreage acquisition costs.Comstock drilled 47 horizontal oil wells (31.6 net) and two horizontal natural gas wells (2.0 net) and had 11 oil wells (8.3 net) in various stages of drilling at September 30, 2013.For all of 2013 Comstock expects to spend $345 million to drill 78 horizontal wells (51.6 net).Comstock is also budgeting to spend $140 million in 2013 to acquire additional acreage including bolt-on acreage to its successful Eagle Ford shale play in South Texas as well as exploratory acreage in several emerging oil plays. Since the beginning of 2013, the Company has completed 42 (26.4 net) horizontal Eagle Ford shale wells including six (3.8net) wells drilled in 2012.The 42 Eagle Ford shale wells that were completed had an average per well initial production rate of 793 barrels of oil equivalent ("BOE") per day.Comstock completed17 Eagle Ford shale wells in the third quarter.The four third quarter wells with the highest initial production rates were the Swenson C #4H, Forrest Wheeler D #1H and the Swenson #7H and #8H which are all located in McMullen County, Texas.These wells had initial production rates of 1,033, 1,128, 1,021 and 1,190 BOE per day, respectively. Comstock has planned a conference call for 10 a.m. Central Time on November 5, 2013, to discuss the operational and financial results for the third quarter of 2013.Investors wishing to participate should visit the Company's website at www.comstockresources.com for a live web cast or dial 1-877-280-4957 (international dial-in use 857-244-7314) and provide access code 96651078 when prompted.If you are unable to participate in the original conference call, a web replay will be available approximately 24 hours following the completion of the call on Comstock's website at www.comstockresources.com.The web replay will be available for approximately one week.A replay of the conference call will be available beginning at 2:00 p.m.Central TimeNovember 5, 2013 and will continue until 11:59 p.m. November 12, 2013.To hear the replay, call 888-286-8010 (617-801-6888 if calling from outside the US).The conference call ID number is 47625311. This press release may contain "forward-looking statements" as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements are based on management's current expectations and are subject to a number of factors and uncertainties which could cause actual results to differ materially from those described herein.Although the Company believes the expectations in such statements to be reasonable, there can be no assurance that such expectations will prove to be correct. Comstock Resources, Inc. is an independent energy company based in Frisco, Texas and is engaged in oil and gas acquisitions, exploration and development primarily in Texas and Louisiana.The Company's stock is traded on the New York Stock Exchange under the symbol CRK. COMSTOCK RESOURCES, INC. OPERATING RESULTS (In thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Oil and gas sales $ Operating expenses: Production taxes Gathering and transportation Lease operating Exploration(1) Depreciation, depletion and amortization General and administrative (Gain) loss on sale of oil and gas properties ) Impairment of oil and gas properties — — Total operating expenses Operating loss ) Other income (expenses): Gain on sale of marketable securities — — Realized gain (loss) from derivatives ) Unrealized gain (loss) from derivatives ) ) ) Interest and other income Interest expense(2) Total other income (expenses) Loss before income taxes ) Benefit from income taxes Loss from continuing operations ) Income from discontinued operations, net of income taxes — Net income (loss) $ ) $ ) $ $ ) Net income (loss) per share: Basic — loss from continuing operations $ ) $ ) $ ) $ ) — incomefrom discontinued operations — — net income (loss) $ ) $ ) $ $ ) Diluted — loss from continuing operations $ ) $ ) $ ) $ ) — income from discontinued operations — — net income (loss) $ ) $ ) $ $ ) Dividends per common share $ $ — $ $ — Weighted average shares outstanding: Basic Diluted (1)Includes impairments of unevaluated leases of $3.0 million, $1.4 million, $14.9 million and $2.7 million in the three months and nine months ended September 30, 2013 and 2012, respectively. (2)$0.7 million, $3.3 million, $2.4 million and $9.4 million of interest expense was capitalized for the three months and nine months ended September 30, 2013 and 2012, respectively. COMSTOCK RESOURCES, INC. OPERATING RESULTS (In thousands) Three Months Ended September 30, Nine Months Ended September 30, OPERATING CASH FLOW: Net income (loss) $ ) $ ) $ $ ) Reconciling items: Income from discontinued operations — ) ) ) Deferred income taxes ) Depreciation, depletion and amortization Impairment of oil and gas properties — — Dry hole costs and lease impairments (Gain) losson sale of assets ) ) Unrealized (gain)losson derivatives ) Debt issuance cost and discount amortization Stock-based compensation Operating cash flow from continuing operations Excess income taxes from stock-based compensation 1 11 Decrease (increase) in accounts receivable ) ) ) Decrease (increase) in other current assets ) Increase in accounts payable and accrued expenses Net cash provided by continuing operations Net cash provided by (used for) discontinued operations(1) ) ) Net cash provided by operating activities $ (1) $10.1 million, $6.7 million and $21.9 million for the three months ended September 30, 2012 and nine months ended September 30, 2013 and 2012, respectively, excluding working capital changes. EBITDAX: Net loss from continuing operations $ ) $ ) $ ) $ ) Interest expense Benefit from income taxes ) Depreciation, depletion and amortization Exploration Impairments of oil and gas properties — — (Gain) losson sale of assets ) ) Unrealized (gain) lossfrom derivatives ) Stock-based compensation EBITDAX from continuing operations EBITDAX from discontinued operations — Total EBITDAX $ As of September 30, 2013 December 31, 2012 BALANCE SHEET DATA: Cash and cash equivalents $ $ Marketable securities — Other current assets Derivative financial instruments Assets of discontinued operations — Property and equipment, net Other Total assets $ $ Current liabilities (1) $ $ Liabilities of discontinued operations — Long-term debt Deferred income taxes Other non-current liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ (1) Includes $195.6 million of debt classified as short-term due to early redemption of senior notes. COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Three Months Ended September 30, 2013 East Texas/ North Louisiana South Texas Other Continuing Operations Discontinued Operations Total Oil production (Mbbls) 17 4 — Gas production (MMcf) — Total production (MMcfe) — Oil sales $ — $ Oil hedging losses(1) — — — ) — ) Total oil sales including hedging — Natural gas sales — Total oil and gas sales and realizedlosses from derivatives $ — $ Average oil price (per barrel) $ — $ Average oil price including hedging (per barrel) $ — $ Average gas price (per Mcf) $ — $ Average price (per Mcfe) $ — $ Average price including hedging (per Mcfe) $ — $ Production taxes $ — $ Gathering and transportation $ — $ Lease operating $ — $ Production taxes (per Mcfe) $ — $ Gathering and transportation (per Mcfe) $ — $ Lease operating (per Mcfe) $ — $ Oil and Gas Capital Expenditures: Exploratory leasehold $ — $ $ — $ $ — $ Development leasehold 2 81 — 83 — 83 Development drilling — — Other development 5 — Total $ $ $ 5 $ $ — $ Reported as realizedloss from derivatives in operating results. Net of acreage and facility reimbursements received of $13.4 million from joint venture partner. COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Three Months Ended September 30, 2012 East Texas/ North Louisiana South Texas Other Continuing Operations Discontinued Operations Total Oil production (Mbbls) 22 8 Gas production (MMcf) Total production (MMcfe) Oil sales $ Oil hedging gains(1) — Total oil sales including hedging Natural gas sales Total oil and gas sales and realized gains from derivatives $ Average oil price (per barrel) $ Average oil price including hedging (per barrel) $ Average gas price (per Mcf) $ Average price (per Mcfe) $ Average price including hedging (per Mcfe) $ Production taxes $ Gathering and transportation $ $ $ 98 $ $ $ Lease operating $ Production taxes (per Mcfe) $ Gathering and transportation (per Mcfe) $ Lease operating (per Mcfe) $ Oil and Gas Capital Expenditures: Exploratory leasehold $ $ $ — $ $ $ Development leasehold — — Exploratory drilling — — Development drilling — Other development 64 — Total $ $ $ 64 $ $ $ Reported as realized gain from derivatives in operating results. Net ofpre-formation cost reimbursementsof $23.8 million under the Company's Eagle Ford shale joint venture. COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Nine Months Ended September 30, 2013 East Texas/ North Louisiana South Texas Other Continuing Operations Discontinued Operations Total Oil production (Mbbls) 49 15 Gas production (MMcf) Total production (MMcfe) Oil sales $ Oil hedging gains(1) — Total oil sales including hedging Natural gas sales Total oil and gas sales and realized gains from derivatives $ Average oil price (per barrel) $ Average oil price including hedging (per barrel) $ Average gas price (per Mcf) $ Average price (per Mcfe) $ Average price including hedging (per Mcfe) $ Production taxes $ Gathering and transportation $ Lease operating $ Production taxes (per Mcfe) $ Gathering and transportation (per Mcfe) $ Lease operating (per Mcfe) $ Oil and Gas Capital Expenditures: Exploratory leasehold $ — $ $ — $ $ $ Development leasehold 51 — — Development drilling — Other development 69 Total $ $ $ 69 $ $ $ Reported as realized gain from derivatives in operating results. Net of acreage and facility reimbursements received of $34.9 million from joint venture partner. COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Nine Months Ended September 30, 2012 East Texas/ North Louisiana South Texas Other Continuing Operations Discontinued Operations Total Oil production (Mbbls) 69 25 Gas production (MMcf) Total production (MMcfe) Oil sales $ Oil hedging gains(1) — Total oil sales including hedging Natural gas sales Total oil and gas sales and realized gains from derivatives $ Average oil price (per barrel) $ Average oil price including hedging (per barrel) $ Average gas price (per Mcf) $ Average price (per Mcfe) $ Average price including hedging (per Mcfe) $ Production taxes $ Gathering and transportation $ Lease operating $ Production taxes (per Mcfe) $ Gathering and transportation (per Mcfe) $ Lease operating (per Mcfe) $ Oil and Gas Capital Expenditures: Acquisitions $ — $ — $ — $ — $ $ Exploratory leasehold — Development leasehold — — Exploratory drilling — — Development drilling — Other development — Total $ Reported as realized gain from derivatives in operating results. Net ofpre-formation cost reimbursementsof $23.8 million under the Company's Eagle Ford shale joint venture.
